Citation Nr: 0121097	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a perforation of 
the left tympanic membrane.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case was remanded 
back to the RO in July 2000 and February 2001, and the case 
has since been returned to the Board.

The veteran was scheduled to appear at a VA Travel Board 
hearing in July 2000.  However, he failed to report for that 
hearing and provided no explanation for his failure to 
report.  His hearing request is therefore deemed withdrawn.  
38 U.S.C.A. § 20.704(d) (2000).  

The claims of entitlement to service connection for residuals 
of a head injury and a perforation of the left tympanic 
membrane will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with PTSD; however, he did 
not participate in combat with the enemy while in the 
Republic of Vietnam, and his diagnosis of PTSD is not based 
upon a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for service connection for PTSD, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  Specifically, the RO has afforded the 
veteran a comprehensive VA examination and has taken steps to 
verify his claimed PTSD stressors.  The VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has also been met.  The RO informed him of the need for 
such evidence in a May 2001 Supplemental Statement of the 
Case.  See 38 U.S.C.A. § 5103 (West Supp. 2001).   

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  The Board is 
satisfied that the veteran does, in fact, suffer from this 
disorder, as a diagnosis of PTSD was rendered in the report 
of his April 1994 VA psychiatric examination.  Also, the 
Board notes that this report reflects the veteran's reported 
history of traumatic experiences in Vietnam in the context of 
his current PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that, although he did service in the Republic 
of Vietnam, there is no indication of receipt of such combat-
related citations as the Purple Heart Medal or the Combat 
Infantryman Badge.  Additionally, the veteran's military 
records indicate that his principal in-service duties 
included working as an electric repairman.  Moreover, the 
veteran's service medical records do not suggest any combat-
related wounds or other incidents of treatment reflecting 
combat.  In short, there is no evidence of record to suggest 
the veteran's participation in combat with the enemy during 
service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, during his August 1994 VA psychiatric examination, the 
veteran described being attacked by several Vietnamese in 
July 1970, reportedly resulting in a skull fracture and an 
injury to his tympanic membrane.  He also reported being 
stationed in the central morgue and being traumatized by that 
experience.  The veteran further described the nature of the 
fight between himself and his Vietnamese attackers during his 
May 1995 VA hearing.

Nevertheless, the Board observes that the information 
provided by the veteran did not contain the type of specific 
facts as to names and places that could be verified by the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center).  As such, the RO, in February 
2001, requested that the veteran provide more specific 
information; the letter from the RO contained a detailed 
description of the type of information that might be helpful.  
However, the veteran did not respond to this letter.  

The Board notes that the VA's duty to assist the veteran is 
not a one-way street.  If  
a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, in the absence of more specific 
information from the veteran, the Board concurs with the 
determination of the RO that stressor verification with the 
Unit Records Center would not prove helpful in this case.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2001). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for 
residuals of a head injury and a perforation of the left 
tympanic membrane.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2001).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992). 

In this case, the Board observes that the veteran has not 
been examined for the express purpose of determining whether 
his claimed residuals of a head injury and perforation of the 
left tympanic membrane are causally related to service.  This 
development should be accomplished before the Board renders 
decisions on his claims for service connection for those 
disabilities, particularly as the veteran's September 1972 
separation examination report indicates that he was treated 
for a concussion in 1970.  While the Board regrets the need 
for a further remand in this case, further compliance with 
the VA's due process requirements is needed.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the etiology, 
nature, and extent of his claimed head 
and left tympanic membrane disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide diagnoses 
corresponding to both of the veteran's 
claimed disorders.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that such 
disorder is etiologically related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for residuals of a 
head injury and a perforation of the left 
tympanic membrane.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



